BY THE COURT:
The Court on its own motion having determined to consider en banc Cause No. 75-3260, Johnny Brown, Jr., etc., et al. v. Dade Christian Schools, etc., et al., and to defer decision of Cause No. 74— 1976, Marcellette Riley, Infant, by Arlizabeth Riley, her mother, v. Adirondack Southern School for Girls & Dr. George H. Longstaff, [D.C., 368 F.Supp. 392] pending that hearing.
It is ordered that Causes Nos. 74-1976 and 75-3260 be consolidated, to be heard en banc with oral argument on a date hereafter to be fixed. The Clerk shall set a briefing schedule for the filing of supplemental briefs in the consolidated case.